         Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 1 of 20 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MARC JACOBS TRADEMARKS, LLC and
MARC JACOBS INTERNATIONAL, LLC,
                                                            Case No. 20-cv-00788
                           Plaintiffs,

          v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                           Defendants.


                                             COMPLAINT

          Plaintiffs Marc Jacobs Trademarks, LLC (“MJT”) and Marc Jacobs International, LLC

(“MJI”) (collectively, the “MJ Entities” or “Plaintiffs”) hereby bring the present action against

the Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”) and allege as follows:

                                  I.     JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have
1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 2 of 20 PageID #:1




targeted sales from Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold

products using infringing and counterfeit versions of the MJ Entities’ federally registered

trademarks to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois,

is engaging in interstate commerce, and has wrongfully caused Plaintiffs substantial injury in the

State of Illinois.

                                     II. INTRODUCTION

        3.      This action has been filed by the MJ Entities to combat ecommerce Internet store

operators who trade upon the MJ Entities’ reputation and goodwill by offering for sale and/or

selling unauthorized and unlicensed products, including handbags, clothing, and jewelry using

infringing and counterfeit versions of the MJ Entities’ federally registered trademarks including,

without limitation, the federally registered MARC JACOBS trademark (the “Counterfeit MARC

JACOBS Products”). Defendants create e-commerce stores operating under one or more Seller

Aliases that are advertising, offering for sale and selling Counterfeit MARC JACOBS Products

to unknowing consumers. E-commerce stores operating under the Seller Aliases share unique

identifiers establishing a logical relationship between them and that Defendants’ counterfeiting

operation arises out of the same transaction, occurrence, or series of transactions or occurrences.

Defendants attempt to avoid and mitigate liability by operating under one or more Seller Aliases

to conceal both their identities and the full scope and interworking of their counterfeiting

operation. The MJ Entities are forced to file this action to combat Defendants’ counterfeiting of

the registered MARC JACOBS Trademarks (defined below), as well as to protect unknowing

consumers from purchasing Counterfeit MARC JACOBS Products over the Internet. The MJ



                                                 2
      Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 3 of 20 PageID #:1




Entities have been and continue to be irreparably damaged through consumer confusion, dilution,

and tarnishment of their valuable trademarks as a result of Defendants’ actions and seek

injunctive and monetary relief.

                                     III.   THE PARTIES

Plaintiffs

       4.      Plaintiff Marc Jacobs Trademarks, LLC is a limited liability company organized

and existing under the laws of Delaware, having its principal place of business at 72 Spring

Street, New York, New York 10012.

       5.      Plaintiff Marc Jacobs International, LLC is a limited liability company organized

and existing under the laws of Delaware, having its principal place of business at 72 Spring

Street, New York, New York 10012.

       6.      The MARC JACOBS brand was founded in 1984 by the iconic designer Mr. Marc

Jacobs and has become a leader in the design, marketing, and distribution of premium fashion

apparel, accessories and lifestyle products. Since 1984, Plaintiffs have sold high-quality apparel,

accessories and other products, all of which prominently display their famous, internationally-

recognized and federally-registered trademarks, including the MARC JACOBS trademark and




the iconic “JJ”       design (collectively, the “MARC JACOBS Products”). MARC JACOBS

Products have become enormously popular, driven by the MJ Entities’ arduous quality standards

and innovative design. Among the purchasing public, genuine MARC JACOBS Products are

instantly recognizable as such. In the United States and around the world, the MARC JACOBS

brand has come to symbolize high quality and prestige.



                                                3
      Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 4 of 20 PageID #:1




       7.      Mr. Marc Jacobs has received substantial recognition from the Council of Fashion

Designers of America, Inc. (“CFDA”), including being recognized on multiple occasions as the

Womenswear Designer of the Year, Accessory Designer of the Year, and Menswear Designer of

the Year. Mr. Marc Jacobs received a Lifetime Achievement Award from CFDA in 2011.

       8.      In 2019, Mr. Marc Jacobs was presented with MTV's inaugural “Fashion

Trailblazer Award” at the MTV Video Music Awards, in partnership with the Council of Fashion

Designers of America. MTV said the award was created to “honor a fashion designer who has

made an indelible impact within the world of music-artist fashion.” Mr. Marc Jacobs arrived at

the awards show accompanied by models wearing some of his most “iconic” looks, including

pieces previously worn by Lady Gaga, Taylor Swift, Rihanna, and Beyoncé.

       9.      Genuine MARC JACOBS Products are distributed and sold to consumers through

company-operated stores throughout the United States, including in high-quality department

stores in Illinois such as Bloomingdale’s, Nordstrom, Neiman Marcus, and Saks Fifth Avenue,

and through the marcjacobs.com website which ships throughout the US (including in Illinois)

and to select international destinations.

       10.     The MJ Entities have continuously sold MARC JACOBS Products under the

MARC JACOBS trademarks in the United States for many years. The MJ Entities incorporate a

variety of distinctive marks in the design of the various MARC JACOBS Products. As a result

of their long-standing use, the MJ Entities own common law trademark rights in these

trademarks. The MJ Entities have also registered trademarks with the United States Patent and

Trademark Office. MARC JACOBS Products typically include at least one of the federally

registered MARC JACOBS trademarks. Often, MARC JACOBS trademarks are displayed in

more than one location on a single product (e.g., interior label, lining, or external name plate or



                                                4
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 5 of 20 PageID #:1




hardware). The MJ Entities use their trademarks in connection with the marketing of the MARC

JACOBS Products, including the following marks, which are collectively referred to as the

“MARC JACOBS Trademarks.”

REGISTRATION   REGISTERED              REGISTRATION                INTERNATIONAL
   NUMBER      TRADEMARK                    DATE                       CLASSES
1,967,123    MARC JACOBS              April 9, 1996      For: handbags, knapsacks, back
                                                         packs, tote bags, satchels, clutch
                                                         bags, sling bags, bucket-shaped
                                                         bags, waist packs, purses, cosmetic
                                                         bags, change purses, wallets, key
                                                         cases in Class 018.

                                                         For: women's apparel, namely
                                                         dresses, skirts, blouses, pants,
                                                         jackets, coats, shoes, scarves, and
                                                         hats; knitwear, namely sweaters,
                                                         coats, dresses, skirts, pants, gloves,
                                                         hats and scarves; belts; bras,
                                                         panties, teddies, full slips, half slips
                                                         and hosiery in Class 025.

2,771,932        MARC JACOBS          October 7, 2003    For: cosmetics and fragrances,
                                                         namely, perfume, cologne, personal
                                                         deodorant, fragrant bodycare
                                                         cream, lotion and cleanser; hair
                                                         shampoo in Class 003.

2,046,695        MARC JACOBS          March 18, 1997     For: men's apparel, namely, shirts,
                                                         pants, jackets, ties, shorts, coats,
                                                         suits, shoes, hats, sweaters, gloves,
                                                         belts, underwear and hosiery in
                                                         Class 025.

3,038,709        MARC JACOBS          January 10, 2006   For: jewelry, namely, bracelets,
                                                         rings, key rings, earrings, brooches,
                                                         necklaces, pins, medallions,
                                                         buckles, charms, wrist watches,
                                                         watches in Class 014.

3,069,758        MARC JACOBS          March 21, 2006     For: sunglasses, eyeglasses,
                                                         eyeglass frames, and eyeglass cases
                                                         in Class 009.


                                             5
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 6 of 20 PageID #:1




REGISTRATION   REGISTERED           REGISTRATION               INTERNATIONAL
   NUMBER      TRADEMARK               DATE                         CLASSES
4,388,100    MARC JACOBS           August 20, 2013    For: jewelry; costume jewelry;
                                                      watches in Class 014.

4,411,975      MARC JACOBS         October 1, 2013    For: cases for mobile phones;
                                                      carrying cases for cell phones; cell
                                                      phone cases; cell phone covers;
                                                      protective covers and cases for cell
                                                      phones; laptop carrying cases in
                                                      Class 009.

4,517,198      MARC JACOBS         April 22, 2014     For: sunglasses; sunglass frames;
                                                      sunglass cases; eyeglasses;
                                                      eyeglass frames; eyeglass cases;
                                                      cases for mobile phones; carrying
                                                      cases for cell phones; laptop
                                                      carrying cases; USB hardware;
                                                      headphones; protective cases for
                                                      tablet computers; protective covers
                                                      for tablet computers; electronic
                                                      book readers; digital book readers;
                                                      protective sleeves for tablet
                                                      computers in Class 009.

4,735,405      MARC JACOBS         May 12, 2015       For: organization of fashion shows
                                                      for entertainment purposes in Class
                                                      041.

4,735,406      MARC JACOBS         May 12, 2015       For: retail store services and on-
                                                      line retail store services featuring
                                                      clothing, footwear, headwear,
                                                      handbags, leather goods, luggage,
                                                      belts, eyewear, jewelry, watches,
                                                      books and stationery items, cases
                                                      for mobile phones, laptop carrying
                                                      cases, headphones, protective
                                                      cases, covers and sleeves for tablet
                                                      computers, fragrances, cosmetics,
                                                      skin and personal care products,
                                                      hair accessories and ornaments in
                                                      Class 035.

5,317,231      MARC JACOBS         October 24, 2017   For: cosmetics and make-up; Nail
                                                      polish in Class 003.



                                         6
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 7 of 20 PageID #:1




REGISTRATION   REGISTERED           REGISTRATION                INTERNATIONAL
   NUMBER      TRADEMARK                 DATE                       CLASSES
5,515,226    MARC JACOBS           July 10, 2018      For: smartwatches; wearable
                                                      portable fitness activity trackers;
                                                      downloadable mobile applications
                                                      for measuring and monitoring
                                                      sleep, movement and activity and
                                                      tracking individual goals in Class
                                                      009.

5,101,542                          December 13,       For: sunglasses; sunglass frames;
                                   2016               sunglass cases; eyeglasses;
                                                      eyeglass frames; eyeglass cases;
                                                      cases for mobile phones; carrying
                                                      cases for mobile phones; laptop
                                                      carrying cases; USB hardware;
                                                      headphones; protective cases for
                                                      tablet computers; protective covers
                                                      for tablet computers; protective
                                                      sleeves for tablet computers;
                                                      camera bags; electronic book
                                                      readers; digital book readers in
                                                      Class 009.

5,101,543                          December 13,       For: clothing, namely, jerseys,
                                   2016               shirts, t-shirts, tank tops, blouses,
                                                      polo shirts, sweaters, cardigan
                                                      sweaters, pullovers, hoodies,
                                                      sweatshirts, pants, jeans, shorts,
                                                      dresses, skirts, suits, blazers,
                                                      jackets, coats, overcoats; belts; ties;
                                                      scarves; shawls; bandanas;
                                                      waistcoats; gloves; mittens;
                                                      pajamas; footwear, namely, shoes,
                                                      boots, sandals and slippers;
                                                      headwear, namely, hats and caps in
                                                      Class 025.

5,120,532                          January 10, 2017   For: handbags; knapsacks; back
                                                      packs; rucksacks; tote bags; beach
                                                      bags; carry-all bags; canvas
                                                      shopping bags; textile shopping
                                                      bags; satchels; clutch bags;
                                                      shoulder bags; sling bags; bucket-
                                                      shaped handbags; purses; cosmetic
                                                      bags sold empty; change purses;

                                         7
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 8 of 20 PageID #:1




REGISTRATION      REGISTERED       REGISTRATION               INTERNATIONAL
  NUMBER          TRADEMARK           DATE                        CLASSES
                                                    wallets; leather pouches; business
                                                    card cases; credit card cases;
                                                    toiletry cases sold empty; diaper
                                                    bags; duffel bags; messenger bags;
                                                    crossbody bags; briefcases;
                                                    traveling bags; garment bags for
                                                    travel; umbrellas in Class 018.

5,200,762                          May 9, 2017      For: jewelry, namely, bracelets,
                                                    arm cuffs, bangles, rings, earrings,
                                                    necklaces, brooches, pins, buckles
                                                    for watchstraps, charms; fashion
                                                    jewelry; watches; wrist watches;
                                                    watch bands; watch straps; watch
                                                    cases; watch boxes; key chains as
                                                    jewelry not made of leather in
                                                    Class 014.

5,335,906                          November 14,     For: cosmetics and make-up in
                                   2017             Class 003.




5,520,558                          July 17, 2018    For: retail store services and on-
                                                    line retail store services featuring
                                                    clothing, footwear, headgear,
                                                    handbags, cosmetic bags,
                                                    backpacks, tote bags, bag straps,
                                                    bag charms, leather goods, wallets,
                                                    belts, eyewear, jewelry, keychains,
                                                    patches, watches, books and
                                                    stationery items, cases for mobile
                                                    phones, laptop carrying cases,
                                                    protective cases, covers and sleeves
                                                    for tablet computers, fragrances,
                                                    cosmetics, skin and personal care
                                                    products, cosmetic brushes, hair
                                                    accessories and ornaments in Class
                                                    035.




                                         8
      Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 9 of 20 PageID #:1




       11.     The above U.S. registrations for the MARC JACOBS Trademarks are valid,

subsisting, in full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.

The registrations for the MARC JACOBS Trademarks constitute prima facie evidence of their

validity and of the MJ Entities’ exclusive right to use the MARC JACOBS Trademarks pursuant

to 15 U.S.C. § 1057(b). The MARC JACOBS Trademarks have been used exclusively and

continuously by the MJ Entities for many years, and have never been abandoned. True and

correct copies of the United States Registration Certificates for the above-listed MARC JACOBS

Trademarks are attached hereto as Exhibit 1.

       12.     The MARC JACOBS Trademarks have achieved tremendous fame and

recognition, which has only added to the distinctiveness of the marks. As a result, the MARC

JACOBS Trademarks are both famous marks and valuable assets. As such, the MJ Entities have

built substantial goodwill in the MARC JACOBS Trademarks, which is of incalculable and

inestimable value to the MJ Entities.

       13.     The MARC JACOBS Trademarks have been widely promoted, both in the United

States and throughout the world. In fact, the MJ Entities have expended millions of dollars in

advertising, promoting and marketing featuring the MARC JACOBS Trademarks.            MARC

JACOBS Products have also been the subject of extensive unsolicited publicity resulting from

their high-quality, innovative designs and renown as desired luxury items. The MJ Entities

augment this unsolicited media coverage with extensive paid advertising featuring

internationally-known celebrities. For example, the MARC JACOBS’ Fall 2015 advertising

campaign featured Cher, Christy Turlington, Emily Ratajkowski, Sofia Coppola, Willow Smith,

and Winona Ryder, and the MARC JACOBS’ Spring 2016 advertising campaign featured Lana

Wachowski, Sandra Bernhard, Bette Midler, Juliette Lewis, Christina Ricci, Sky Ferreira, and



                                               9
       Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 10 of 20 PageID #:1




Bella Hadid. More recently, Christy Turlington was the face of the MARC JACOBS’ Fall 2019

campaign. Because of these and other factors, the MARC JACOBS name and the MARC

JACOBS Trademarks have become famous throughout the United States.

        14.       The MARC JACOBS Trademarks are also used in connection with the MARC

JACOBS fashion shows held in New York, New York during New York Fashion Week. The

MARC JACOBS fashion shows receive a great deal of unsolicited press and critical acclaim

from    fashion     magazines,   blogs     and   trade   publications,   for   example,   Vogue.com,

HarpersBazaar.com, Fashionista.com, thecut.com, and Women’s Wear Daily (“WWD”).

        15.       The MARC JACOBS Trademarks are distinctive when applied to the MARC

JACOBS Products, signifying to the purchaser that the products come from the MJ Entities and

are manufactured to the MJ Entities’ quality standards. The MJ Entities maintain quality control

standards, and MARC JACOBS Products are inspected and approved by or on behalf of the MJ

Entities prior to distribution and sale.

        16.       The MJ Entities operate a website at marcjacobs.com where genuine MARC

JACOBS Products are promoted and sold. The marcjacobs.com website features proprietary

content, images and designs exclusive to the MJ Entities.

        17.       The MJ Entities have expended substantial time, money, and other resources in

developing, advertising and otherwise promoting and protecting the MARC JACOBS

Trademarks.       As a result, products bearing the MARC JACOBS Trademarks are widely

recognized and exclusively associated by consumers, the public, and the trade as being high-

quality products sourced from the MJ Entities. The MJ Entities run a multi-million-dollar

operation, and MARC JACOBS Products are among the most popular of their kind in the world.




                                                   10
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 11 of 20 PageID #:1




The Defendants

       18.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to the MJ Entities. Upon information

and belief, Defendants reside and/or operate in the People’s Republic of China or other foreign

jurisdictions with lax trademark enforcement systems, or redistribute products from the same or

similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       19.     On information and belief, Defendants either individually or jointly operate one or

more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for the MJ Entities to learn Defendants’ true identities and the exact

interworking of their counterfeit network. If Defendants provide additional credible information

regarding their identities, the MJ Entities will take appropriate steps to amend the Complaint.

                       IV. DEFENDANTS’ UNLAWFUL CONDUCT

       20.     The success of the MARC JACOBS brand has resulted in its significant

counterfeiting. Consequently, the MJ Entities have a worldwide anti-counterfeiting program

and regularly investigate suspicious e-commerce stores identified in proactive Internet sweeps

and reported by consumers. In recent years, the MJ Entities have identified numerous fully

interactive e-commerce stores, including those operating under the Seller Aliases, which were

offering for sale and/or selling Counterfeit MARC JACOBS Products to consumers in this

Judicial District and throughout the United States. E-commerce sales, including through e-

commerce stores like those of Defendants, have resulted in a sharp increase in the shipment of



                                                11
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 12 of 20 PageID #:1




unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal Year 2018 U.S.

Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics Report. Over

90% of all CBP intellectual property seizures were smaller international mail and express

shipments (as opposed to large shipping containers). Id. Over 85% of CBP seizures originated

from mainland China and Hong Kong. Id. Counterfeit and pirated products account for billions

in economic losses, resulting in tens of thousands of lost jobs for legitimate businesses and

broader economic losses, including lost tax revenue.

       21.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these Internet

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the

Internet, NW. J. INT’L L. & BUS. (forthcoming 2020), at 24; see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (January 24, 2020) attached as Exhibit 4 and

finding that on “at least some e-commerce platforms, little identifying information is necessary

for a counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

4 at p. 39. Further, “Internet commerce platforms create bureaucratic or technical hurdles in




                                                12
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 13 of 20 PageID #:1




helping brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 3

at 25.

         22.   Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit MARC JACOBS Products to residents of Illinois.

         23.   Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. The MJ Entities have not

licensed or authorized Defendants to use any of the MARC JACOBS Trademarks, and none of

the Defendants are authorized retailers of genuine MARC JACOBS Products.

         24.   Many Defendants also deceive unknowing consumers by using the MARC

JACOBS Trademarks without authorization within the content, text, and/or meta tags of their e-

commerce stores in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for MARC JACOBS Products. Other e-commerce stores

operating under Seller Aliases omit using MARC JACOBS Trademarks in the item title to evade

enforcement efforts, while using strategic item titles and descriptions that will trigger their

listings when consumers are searching for MARC JACOBS Products.



                                               13
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 14 of 20 PageID #:1




       25.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading, and/or incomplete information to e-

commerce platforms.      On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent one from learning their true identities and the

scope of their e-commerce operation.

       26.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit MARC JACOBS Products.

Such seller alias registration patterns are one of many common tactics used by the Defendants to

conceal their identities and the full scope and interworking of their counterfeiting operation, and

to avoid being shut down.

       27.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Counterfeit MARC JACOBS Products for sale by the Seller Aliases bear similar

irregularities and indicia of being counterfeit to one another, suggesting that the Counterfeit

MARC JACOBS Products were manufactured by and come from a common source and that

Defendants are interrelated.




                                                14
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 15 of 20 PageID #:1




        28.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

        29.     Counterfeiters such as Defendants typically operate under multiple Seller Aliases

and payment accounts so that they can continue operation in spite of the MJ Entities’

enforcement efforts. On information and belief, Defendants maintain off-shore bank accounts

and regularly move funds from their financial accounts to off-shore bank accounts outside the

jurisdiction of this Court to avoid payment of any monetary judgment awarded to the MJ

Entities. Indeed, analysis of financial account transaction logs from previous similar cases

indicates that off-shore counterfeiters regularly move funds from U.S.-based financial accounts

to off-shore bank accounts outside the jurisdiction of this Court.

        30.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit MARC JACOBS Products in the same transaction, occurrence, or

series of transactions or occurrences. Defendants, without any authorization or license from the

MJ Entities, have jointly and severally, knowingly and willfully used and continue to use the

MARC JACOBS Trademarks in connection with the advertisement, distribution, offering for

sale, and sale of Counterfeit MARC JACOBS Products into the United States and Illinois over

the Internet.

        31.     Defendants’ unauthorized use of the MARC JACOBS Trademarks in connection

with the advertising, distribution, offering for sale, and sale of Counterfeit MARC JACOBS

Products, including the sale of Counterfeit MARC JACOBS Products into the United States,



                                                 15
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 16 of 20 PageID #:1




including Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming the MJ Entities.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       32.     The MJ Entities hereby re-allege and incorporate by reference the allegations set

forth in the preceding paragraphs.

       33.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered MARC

JACOBS Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods.     The MARC JACOBS Trademarks are distinctive marks.

Consumers have come to expect the highest quality from MARC JACOBS Products offered, sold

or marketed under the MARC JACOBS Trademarks.

       34.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the MARC JACOBS Trademarks without the MJ Entities’

permission.

       35.     Plaintiff MJT is the exclusive owner of the MARC JACOBS Trademarks. MJT’s

United States Registrations for the MARC JACOBS Trademarks (Exhibit 1) are in full force and

effect. Upon information and belief, Defendants have knowledge of the MJ Entities’ rights in

the MARC JACOBS Trademarks, and are willfully infringing and intentionally using

counterfeits of the MARC JACOBS Trademarks.              Defendants’ willful, intentional and

unauthorized use of the MARC JACOBS Trademarks is likely to cause and is causing confusion,

mistake, and deception as to the origin and quality of the Counterfeit MARC JACOBS Products

among the general public.


                                               16
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 17 of 20 PageID #:1




       36.     Defendants’     activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       37.     The MJ Entities have no adequate remedy at law, and if Defendants’ actions are

not enjoined, the MJ Entities will continue to suffer irreparable harm to their reputation and the

goodwill of the well-known MARC JACOBS Trademarks.

       38.     The injuries and damages sustained by the MJ Entities have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit MARC JACOBS Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       39.     The MJ Entities hereby re-allege and incorporate by reference the allegations set

forth in the preceding paragraphs.

       40.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

MARC JACOBS Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with the MJ

Entities or the origin, sponsorship, or approval of Defendants’ Counterfeit MARC JACOBS

Products by the MJ Entities.

       41.     By using the MARC JACOBS Trademarks on the Counterfeit MARC JACOBS

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit MARC JACOBS Products.

       42.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit MARC JACOBS Products to the general public

involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.


                                                 17
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 18 of 20 PageID #:1




       43.      The MJ Entities have no adequate remedy at law and, if Defendants’ actions are

not enjoined, the MJ Entities will continue to suffer irreparable harm to the reputation and the

goodwill of the MARC JACOBS Trademarks.

                                     PRAYER FOR RELIEF

WHEREFORE, the MJ Entities pray for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under, or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the MARC JACOBS Trademarks or any reproductions, counterfeit copies or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             MARC JACOBS Product or is not authorized by the MJ Entities to be sold in

             connection with the MARC JACOBS Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             MARC JACOBS Product or any other product produced by the MJ Entities, that is

             not the MJ Entities’ or not produced under the authorization, control, or supervision

             of the MJ Entities and approved by the MJ Entities for sale under the MARC

             JACOBS Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

             Counterfeit MARC JACOBS Products are those sold under the authorization, control

             or supervision of the MJ Entities, or are sponsored by, approved by, or otherwise

             connected with the MJ Entities;




                                                 18
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 19 of 20 PageID #:1




       d. further infringing the MARC JACOBS Trademarks and damaging the MJ Entities’

           goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

           moving, storing, distributing, returning, or otherwise disposing of, in any manner,

           products or inventory not manufactured by or for the MJ Entities, nor authorized by

           the MJ Entities to be sold or offered for sale, and which bear any of the MJ Entities’

           trademarks, including the MARC JACOBS Trademarks, or any reproductions,

           counterfeit copies, or colorable imitations thereof;

2) Entry of an Order that, upon the MJ Entities’ request, those with notice of the injunction,

   including, without limitation, any online marketplace platforms such as eBay, AliExpress,

   Alibaba, Amazon, Wish.com and Dhgate, (collectively, the “Third Party Providers”) shall

   disable and cease displaying any advertisements used by or associated with Defendants in

   connection with the sale of counterfeit and infringing goods using the MARC JACOBS

   Trademarks;

3) That Defendants account for and pay to the MJ Entities all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the MARC JACOBS Trademarks be increased by a sum not exceeding three

   times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that the MJ Entities be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   MARC JACOBS Trademarks;

5) That the MJ Entities be awarded their reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.



                                                19
     Case: 1:20-cv-00788 Document #: 1 Filed: 02/03/20 Page 20 of 20 PageID #:1




Dated this 3rd day of January 2020.   Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law

                                      Counsel for Plaintiffs Marc Jacobs Trademarks,
                                      LLC and Marc Jacobs International, LLC




                                         20
